The opinion of the court was delivered by
Prout, J.
The questions in this case are, 1st, whether the business of the meeting is sufficiently set forth in the warning of April 16, 1860 ; 2d, whether upon the facts school district No. 23 was legally formed ; and 3d, whether the collector’s warrant is valid.
I. The warning we think sufficiently definite. It was, to see if the town would vote to divide school district No. 9, and to make such other alterations in school districts in town as might be found necessary; by its terms pointing to the formation of a *320new school district by dividing district No. 9 or by an alteration of other districts as might be found necessary. If this does not indicate the business to be done, and in this case that was actually done, it is difficult to conceive of a warning that would.
II. As to the other objection, the statute (Gen. Sts., ch. 22, § 20) makes it the duty of the town, when the inhabitants can not be conveniently accommodated in one district, “ to divide the town into as many school districts as shall be judged most convenient, to define and determine their limits, and from time to time to divide such as are too large, unite such as are too small, or otherwise to alter them, and make new districts, as shall be found expedient.” By this provision, “ the whole authority,” as Royoe, J., expresses. it in Hewett v. Miller, 21 Vt., 402, “ for assigning the territory in any town to different school districts, resides with the town itself.” Upon this construction, the validity of the vote of the town, so far as dependent upon the question of convenience and necessity, can not be drawn in question. When there has been a compliance with the law in other respects, its action is final. Must, then, the district be formed of connected, contiguous territory ? The statute does not so read, but provides that they may be formed not only by dividing or uniting such as are too large or too small, but by otherwise altering as found expedient. Language can not be more comprehensive or explicit, and contem plating, as it does, that the town would, act judiciously, the provision is wise, and adapted to the object the legislature had in view; and that was the benefit and convenience of the inhabitants in respect to schools, and the equalization of the expense of maintaining them. In this view, we think there was in this case “ no violation of the principle that school districts are to be established with geographical or territorial boundaries.” Alden v. Rounseville, 7 Met., 218.
This objection being the only one urged against the validity of the organization of the district under the vote of the town of the 28th of April, 1860, it was not only legally constituted but organized.
III. It is insisted that the collector’s warrant is illegal. It was issued on the 10th of February, received by the collector on the *32113tb, and, by tbe certificate annexed to the rate-bill, be was ordered to collect and pay over the tax on or before the 1st of March, or within fifteen days from the time it was delivered him. As the case shows, the plaintiff had legal notice, and the collector proceeded against him with no illegal or unreasonable haste. The plaintiff, therefore, was not prejudiced by the alleged irregularity. Besides, the law provides with what expedition the collector may proceed, and we aré not willing to say that, if the certificate is not in conformity with it in this respect, it renders the warrant illegal and void. If this is the effect, the collector could not legally collect the tax after the time in which he was directed to collect and pay it over. The case is very unlike the case of an expired execution in the hands of an officer for collection, as the certificate has quite a different office and purpose to serve. But a conclusive answer is that, by law, the certificate is not indispensable. Read v. Jamaica, 40 Vt., 629.
The judgment of the county court is affirmed.